DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-15 of U.S. Patent No. 11,219,095 (Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because followings.

As to claim 1: Patent discloses a method for performing an X2 setup procedure by a second radio access network (RAN) node in a wireless communication system, the method comprising: 
receiving, from a first RAN node, an X2 setup request message including a global identifier (ID) of the first RAN node (see at least claim 1 limitation 1); and 
transmitting, to the first RAN node, an X2 setup response message including a global ID of the second RAN node (see at least claim 1 limitation 2), 
wherein the X2 setup procedure is initiated to exchange configuration data needed for the first RAN node and the second RAN node to inter-operate over an X2 interface (see at least claim 1 limitation 3), 
wherein the first RAN node is an RAN node among either an eNodeB (eNB) of a long-term evolution (LTE) or a gNB of a new radio access technology (NR) (see at least claim 1 limitation 4), 
wherein the second RAN node is an RAN node different from the first RAN node among either the eNB or the gNB (see at least claim 1 limitation 5), 
wherein the global ID of the first RAN node and the global ID of the second RAN node are determined based on whether the first RAN node and the second RAN node are the eNB or the gNB respectively (see at least claim 1 limitation 6), and 
wherein the X2 setup request message and the X2 setup response message are transmitted and received for an evolved-UMTS terrestrial radio access (E-UTRAN)-NR dual connectivity (EN-DC) between the LTE and the NR (see at least claim 1 limitation 7).
As to claim 2: Patent discloses the method of claim 1, wherein the first RAN node is the eNB, and wherein the second RAN node is the gNB (see at least claim 2).
As to claim 3: Patent discloses the method of claim 2, wherein the global ID of the first RAN node includes a global eNB ID, and wherein the global ID of the second RAN node includes a global gNB ID (see at least claim 3).
As to claim 4: Patent discloses the method of claim 1, wherein the first RAN node is the gNB, and wherein the second RAN node is the eNB (see at least claim 4).
As to claim 5: Patent discloses the method of claim 4, wherein the global ID of the first RAN node includes a global gNB ID, and wherein the global ID of the second RAN node includes a global eNB ID (see at least claim 5).
As to claim 6: Patent discloses the method of claim 1, wherein the X2 setup request message is an EN-DC X2 setup request message, and wherein the X2 setup response message is an EN-DC X2 setup response message (see at least claim 6).
As to claim 7: Patent discloses the method of claim 1, further comprising triggering a dual connectivity procedure related to the EN-DC, based on the X2 setup response message (see at least claim 7).
As to claim 8: Patent discloses a second radio access network (RAN) node in a wireless communication system, the second RAN node comprising: 
a memory (see at least claim 9 limitation 1); and 
a processor (see at least claim 9 limitation 2), operably coupled to the memory, and configured to: 
control the second RAN node to receive, from a first RAN node, an X2 setup request message including a global identifier (ID) of the first RAN node (see at least claim 9 limitation 3), and 
control the second RAN node to transmit, to the second RAN node, an X2 setup response message including a global ID of the second RAN node (see at least claim 9 limitation 4), 
wherein an X2 setup procedure is initiated to exchange configuration data needed for the first RAN node and the second RAN node to inter-operate over an X2 interface (see at least claim 9 limitation 5), 
wherein the first RAN node is an RAN node among either an eNodeB (eNB) of a long-term evolution (LTE) or a gNB of a new radio access technology (NR) (see at least claim 9 limitation 6), 
wherein the second RAN node is an RAN node different from the first RAN node among either the eNB or the gNB (see at least claim 9 limitation 7), 
wherein the global ID of the first RAN node and the global ID of the second RAN node are determined based on whether the first RAN node and the second RAN node are the eNB or the gNB respectively (see at least claim 9 limitation 8), and 
wherein the X2 setup request message and the X2 setup response message are transmitted and received for an evolved-UMTS terrestrial radio access (E-UTRAN)-NR dual connectivity (EN-DC) between the LTE and the NR (see at least claim 9 limitation 9).
As to claim 9: Patent discloses the first RAN node of claim 8, wherein the first RAN node is the eNB, and wherein the second RAN node is the gNB (see at least claim 10).
As to claim 10: Patent discloses the first RAN node of claim 9, wherein the global ID of the first RAN node includes a global eNB ID, and wherein the global ID of the second RAN node includes a global gNB ID (see at least claim 11).
As to claim 11: Patent discloses the first RAN node of claim 8, wherein the first RAN node is the gNB, and wherein the second RAN node is the eNB (see at least claim 12).
As to claim 12: Patent discloses the first RAN node of claim 11, wherein the global ID of the first RAN node includes a global gNB ID, and wherein the global ID of the second RAN node includes a global eNB ID (see at least claim 13).
As to claim 13: Patent discloses the first RAN node of claim 8, wherein the X2 setup request message is an EN-DC X2 setup request message, and wherein the X2 setup response message is an EN-DC X2 setup response message (see at least claim 14).
As to claim 14: Patent discloses the first RAN node of claim 8, wherein the processor further triggers a dual connectivity procedure related to the EN-DC, based on X2 setup response message (see at least claim 15).
As to claim 15: Patent discloses a computer-readable medium having stored thereon a plurality of instructions, which, when executed by a processor of a second radio access network (RAN) node, cause the second RAN node to: 
receive, from a first RAN node, an X2 setup request message including a global identifier (ID) of the first RAN node (see at least claim 1 limitation 1); and 
transmit, to the first RAN node, an X2 setup response message including a global ID of the second RAN node (see at least claim 1 limitation 2), 
wherein an X2 setup procedure is initiated to exchange configuration data needed for the first RAN node and the second RAN node to inter-operate over an X2 interface (see at least claim 1 limitation 3), 
wherein the first RAN node is an RAN node among either an eNodeB (eNB) of a long-term evolution (LTE) or a gNB of a new radio access technology (NR) (see at least claim 1 limitation 4), 
wherein the second RAN node is an RAN node different from the first RAN node among either the eNB or the gNB (see at least claim 1 limitation 5), 
wherein the global ID of the first RAN node and the global ID of the second RAN node are determined based on whether the first RAN node and the second RAN node are the eNB or the gNB respectively (see at least claim 1 limitation 6), and 
wherein the X2 setup request message and the X2 setup response message are transmitted and received for an evolved-UMTS terrestrial radio access (E-UTRAN)-NR dual connectivity (EN-DC) between the LTE and the NR (see at least claim 1 limitation 7).
As to claim 16: Patent discloses the computer-readable medium of claim 15, wherein the first RAN node is the eNB, and wherein the second RAN node is the gNB (see at least claims 2 and 10).
As to claim 17: Patent discloses the computer-readable medium of claim 16, wherein the global ID of the first RAN node includes a global eNB ID, and wherein the global ID of the second RAN node includes a global gNB ID (see at least claims 3 and 11).
As to claim 18: Patent discloses the computer-readable medium of claim 15, wherein the first RAN node is the gNB, and wherein the second RAN node is the eNB (see at least claims 4 and 12).
As to claim 19: Patent discloses the computer-readable medium of claim 18, wherein the global ID of the first RAN node includes a global gNB ID, and wherein the global ID of the second RAN node includes a global eNB ID (see at least claims 5 and 13).
As to claim 20: Patent discloses the computer-readable medium of claim 15, wherein the X2 setup request message is an EN-DC X2 setup request message, and wherein the X2 setup response message is an EN-DC X2 setup response message (see at least claims 6-7 and 14-15).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed toward a tangible computer-readable medium, which according to the broadest reasonable interpretation, is defined as being a carrier or the like.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464